Case 4:20-cv-00587-TCK-CDL Document 10 Filed in USDC ND/OK on 01/04/21 Page 1 of 1




   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF OKLAHOMA


    GREGORY MANGO
                                                        Case No.: 4:20-cv-587
                             Plaintiff,

                  v.


    PENNWELL CORPORATION

                             Defendant.


                           NOTICE OF SETTLEMENT AND DISMISSAL

          IT IS HEREBY NOTICED, the above case has settled and should be dismissed with

   prejudice pursuant to Fed R. Civ. P. 41 (a)(1)(A)(i) with each side to bear their own costs

   and attorney’s fees.


   /s/Richard Liebowitz
   Richard Liebowitz
   Liebowitz Law Firm, PLLC
   11 Sunrise Plaza, Suite 305
   Valley Stream, NY 11580
   Tele: 516-233-1660
   RL@LiebowitzLawFirm.com

   Counsel for Plaintiff Gregory Mango
